﻿88.	 Mr. President, first of all may I thank you for allowing me to
address the Assembly from this rostrum. Furthermore, on behalf of the nationals of the countries commonly called the countries of the third world, I wish to congratulate you on your brilliant election to preside over the General Assembly of the United Nations. I have no doubt that, owing to your well-known reputation as a statesman, you will carry the heavy burdens it imposes with competence and to the immense satisfaction of the General Assembly and to the pride of the so-called third world. Glancing at your biography, Sir, I find both pleasure and pride in discovering that you, like myself, were at one time a journalist.
89.	The people of Zaire, at one with the Popular Movement of the Revolution, our national party, has entrusted me with presenting the thanks of the citizens of Zaire to the United Nations through this august Assembly.
90.	If a small minority of States Members of this Organization refused to participate in the Congo operation at that time, the great majority nevertheless spontaneously placed troops at the disposal of the Organization, or assisted financially in the carrying out of the operation that allowed us to maintain peace and the unity and integrity of national territory. Through the United Nations, Zaire wishes to give heart-felt thanks to all parties.
91.	I will take advantage of this opportunity to pay a tribute also to the Secretaries-General of the world Organization who have worked so hard and have been able to assure us of our existence.
92.	My thoughts go out particularly to the late Dag Hammarskjold, who died in the service of this important Organization and of the Republic of Zaire.
93.	My tribute must also be addressed to his successor, U Thant, who gave himself body and soul to the maintenance of peace in the world and who paid special attention to the cause of Zaire.
94.	I am very grateful, finally, for the appointment of Mr. Kurt Waldheim as Secretary-General of the United Nations. I wish for him a brilliant and fruitful career.
95.	All the world knows the circumstances that surrounded the accession of my country to independence. In 1960, Zaire, which was still called the Congo, collapsed one night like a house of cards. A number of experts in colonialism had decided hastily that our people were congenitally incapable, attempting to prove thereby that the independence of new nations was an unsuccessful operation. We were presumed and judged incapable of governing ourselves without the colonizers.
96.	But we believe that the accident that occurred in Zaire was foreseeable. Despite the fact that by the Act of Berlin of 1885 the Zaire river basin was opened to the entire world, Zaire itself was isolated from the world. It was outside the pale of progressive ideas.
97.	Furthermore, at the time it attained independence my country, 80 times larger than its one-time
metropolitan area, had only 10 national cadres that had completed their university studies; and in the administration, in the army and in the private sector, there was not a single Zairean cadre.
98.	It was for that reason that 1960 to 1965 were dreadful years for us and we are forced to recognize that anarchy, chaos, disorder, blindness and incapacity prevailed in Zaire.
99.	Some of you may have to consult your dictionary to find out precisely what the word "anarchy" means, but we in Zaire were so well acquainted with it that many people felt that the word "anarchy" was an invention of Zaire. That is why disorder in any part of the world was baptized "congolization".
100.	Our country suffered because of its lack of political preparation; but it suffered above all because of the greed of the West and the East. Both of them tried to gain a decisive influence over us so that they could control our important natural resources. Some wanted to recolonize us economically, whereas others wished to dominate us ideologically.
101.	Zaire, which went through indescribable chaos to become an organized and well-governed country, after its unfortunate experience finally recognized its true friends. The Zairean experience is based on a political philosophy that we call authenticity. This is an awareness on the part of the people of Zaire that they should return to their beginnings and search for the values of their ancestors in order to appreciate the values which contribute to the country's harmonious and natural development. It is the refusal of the people of Zaire blindly to espouse imported ideologies. It is the affirmation of the worth of the Zairean, or of any man, as he is and where he is, with the mental and social structures that are his own. A return to authenticity is not narrow nationalism, a blind return to the past. On the contrary, it is a useful instrument for peace among nations, a condition for existence among peoples, a platform on which co-operation among States can be built. For authenticity not only implies a profound knowledge of one's own culture, but also a respect for the cultural heritage of others.
102.	Thus, strengthened by this experience, we in all modesty believe that Zaire can now give to the world its own interpretation of problems that confront us.
103.	We shall start by dealing with our own continent, Africa. For Africa today remains the only continent where colonization, racial segregation, apartheid and contempt of man because of the pigmentation of his skin persist. Africa is a continent that has suffered some of the greatest humiliations of recorded history.
104.	For centuries the situation of the black man in Africa has deteriorated. Under the pretext that they had come to Africa to civilize us, the first whites, the pioneers of that civilization, began by emptying our respective countries of their fundamental substance through the shameful practice of slave-trading — and even at that period the chief offenders were the Portuguese. Our ancestors were not considered as men, or even as beings with intelligence and feeling. They were considered as a set of muscles fit for mechanical labour such as we expect from an animal — a horse, a buffalo, a donkey or an ox.
105.	Slavery continued and in the nineteenth century became a veritable catastrophe for the African continent. To justify themselves, these colonialists and slave-traders pitted us against our Arab brothers, affirming their role in slavery. They pretend to forget that the Arabs were only brokers and commissioners, because slave-trading of the blacks was carried on for the sole profit of the whites.
106.	The colonial countries of Europe very rapidly learned the meaning of the adage that you can never be better served than by yourself. Thus, in 1885 the great slave-traders of the period met in Berlin and, like vultures, carved up the African continent among themselves. No more would slave-trading raids cost them dear. Unorganised occupation would not occur again; it would now be premeditated and organized. The exploitation of the blacks would not be sporadic; it would now become systematic, permanent and definitive by the pure and simple appropriation of the African territories by the slave-traders. The black had no longer to escape the raids he lost his rights, his country and his freedom. The process of dehumanization had begun. The black had to give up his personality, his mental and social structures — in a word, his authenticity.
107.	Pseudo-scientific arguments in which the black was alleged to be an inferior being were not lacking to justify this business of dehumanization. They maintained that the white colonizers were different from the blacks whom they colonized and, therefore, superior to them. In order to perpetuate the exploitation of the black by the white, the colonizers systematically set about destroying African traditions, African languages, African culture —  in a word, making a brute of the black man so that he could only speak, think, eat, dress, laugh or breathe as the white man did.
108.	Despite the huge organization created to perpetuate the slavery of the black man, the whites of Europe could not extinguish the flame of freedom and dignity in black Africa. Thus, about 1960 an irresistible and irreversible feeling for freedom seized all the peoples of Africa and led to disarray among the colonialists who were not prepared for it. The black man broke his shackles and said "No" to exploitation and' to his alienation by the West.
109.	A fruit falls only when it is ripe; but in the storms' and the tempests of history the fruit falls, whether ripe or not.
110.	From that time on, we believed that the colonialists finally understood that history cannot be turned back. But today's experience shows that Africa has not yet reached the end of its suffering, for the colonialists are still waging a rear-guard action. In fact, white mercenaries paid by certain countries have tried to re-conquer some countries that have already gained independence. This was the case in the Democratic
Republic of the Sudan, the Federal Republic of Nigeria and in my own country, Zaire.
111.	In the town of Bukavu, in eastern Zaire, a white mercenary from Europe, seriously proclaimed himself President of the Republic of Zaire. Had a black man done so in Europe, he would immediately have been taken for a hoaxer or a mental case; but, since he was a white man doing so in Africa, the colonialists mobilized the press, radio and television and placed them all at his disposal, not only to offer him publicity, but also to ridicule the Chief of State of Zaire, myself. My position has not been challenged in my own territory, or in any of the countries represented here. But such provocation was an intolerable insult to me which I cannot pardon.
112.	At this very moment that I am speaking to you, the anachronistic situation at present prevailing in Angola, Rhodesia, Mozambique, Namibia and South Africa would be unthinkable without the hidden support of certain Powers.
113.	How can one explain the fact that a country like Portugal has the strength to control enormous territories such as Angola and Mozambique unless it is upheld by more powerful nations than itself? In fact Portugal is an economically, socially and culturally under-developed nation. It has no democracy. It has no military force. Its sole record is that of having the highest level of illiteracy in Europe. Its strength and its arrogance are directly linked with its membership in NATO. Portugal, with its colonies, is strategically necessary for that military organization.
114.	The volume of investment and capital coming from the West to the Portuguese colonies increases daily. The building of the Cabora Bassa dam, which will serve mainly the Republic of South Africa, shows unequivocally that the interested Powers will always oppose the liberation and independence of the countries I have mentioned. Furthermore, the Minister of the Interior and of Information, Mr. Cornelius Mulder, recently stated that the Republic of South Africa was ready to supply military support to all the countries of southern Africa, including Mozambique and the other Portuguese territories, in order to combat what he called terrorism —  in 'other words, the heroic struggle of the African nationalists. Mr. Mulder made that statement when he was on a visit to Rhodesia to inspect the units of the South African army that are fighting, together with the Rhodesian forces, against the Zimbabwe patriots.
115. Between the two Portuguese colonies of Angola and Mozambique there is a country where some years ago a similar situation developed. Call it what you will, it is a scandalous situation. I am referring now to Rhodesia. One morning we learned from the press that after a number of secret meetings between the Government of Her Very Gracious Majesty the Queen of England and the British settlers in Rhodesia, the latter had rebelled against their Government, their country and their sovereign and that the authorities of Great Britain were unable to induce their compatriots in Africa to change their minds.
116.	The motto of Great Britain is Dieu et mon Droit —  God and my right. I presume that means that the role of the Government of that country is to ensure that justice prevails where it has authority; but glancing at the history of that great people we note that it has largely justified the existence of that motto and even gone beyond mere justice at times to what it might term the sole right of the great island. To be convinced, all we need do is recall the innumerable movements of rebellion and independence that have been so violently squashed by Great Britain in the course of its history. As regards Africa, the example of Kenya suffices — strikingly so. In fact, the injustice of the British Government, which reserved the best lands for its own settlers in that country, led to the legitimate revolution of the Mau Mau. That revolt was savagely squash  by the butchery of approximately 15,000 persons.
117.	The case of the United States of America, which valiantly struggled to attain its independence, is far too well known to be dwelt on here. Everywhere, in Kenya, India, Guyana, Cyprus, Aden, Palestine, Gibraltar, Anguilla, Great Britain has resorted to force to ensure that its authority would prevail — everywhere except, strangely enough, in Rhodesia.
118.	And yet the Africans of Rhodesia, counting on the justice of that great country, had earlier trusted the British Government; unfortunately they had to change their tune. One day 2,000 black rioters who had climbed the trees around Salisbury airport to welcome the then Prime Minister, Harold Wilson, chanted the following: "We are black. We are the orphans of Rhodesia. No one helps us. No one loves us." The white police answered, "Leave those damned monkeys. Let them go back to the trees they came from."
119.	That is why we denounce racism. It is premeditated; it is ignoble; it is inhuman.
120.	Much has been said about economic sanctions to put down the secession in Rhodesia but in point of fact Great Britain carefully protects its friend in NATO, Portugal, and the latter in turn protects its friends the British settlers of Rhodesia. Paradoxically, they do not manage to discourage the secessionists, but they are managing to stifle an independent country — Zambia. Great Britain, which considers itself the most traditionally democratic country in the world, the defender of fundamental freedoms and the legitimate rights of man, accepts, tolerates and implicitly upholds its 200,000 rebellious subjects who, contrary to the elementary rules of democracy, keep 4 million blacks in slavery.
121.	The situation of the Portuguese and British territories reaches as far as South Africa. That is the only country in the world where the whites have raised segregation to the level of an institution. The term apartheid would not exist in human language had the whites not been in South Africa.
122.	Instead of being logical with themselves and consistent in allowing blacks and whites to be separated, each group developing according to its own fashion, the whites push their barbarism by exploiting the black man, as they did in the old days of slavery. Thus, thanks to an almost free labour force, 420,000 blacks extract by hand two thirds of the world's production of gold, for the profit of the whites. And the blacks of South Africa have no right to strike, no trade union rights, no rights at all. They have asked for an absurdly small increase in their wages, taking account of the present world price of gold, but they have simply been beaten down by the South African authorities.
123.	The Republic of South Africa has plagued the United Nations for over 20 years with the problem of Namibia. Now the South African racists are Balkanizing that great African territory.
124.	Faced by this conspiracy against independent Africa, three countries, those most directly concerned, have tried to co-ordinate their efforts in order to ensure, on the one hand, their own security and, on the other hand, the freedom of the countries at present occupied. I take advantage of this opportunity to pay a warm tribute to my brothers, Julius Nyerere and Kenneth Kaunda, for their wisdom and their determination to secure African liberation. The pooling of our resources within the framework of a permanent tripartite conference, will, I am sure, allow the creation of an axis of dissuasion, Kinshasa-Lusaka-Dar-es-Salaarn. All those who love Africa should assist Tanzania, Zambia and Zaire in shouldering their responsibilities.
125.	On a number of occasions, particularly in the Lusaka Manifesto,  Zaire has joined other African States to convince and persuade the racists of southern Africa to give up their wrong ways, but that attitude of good will has been received with complete contempt.
126.	Now that we have achieved political, economic and social stability, we cannot be happy while our brothers of Angola, Mozambique, Zimbabwe, South Africa and Namibia are still languishing under the yoke of the Portuguese colonialists, the British settlers of Rhodesia and the racists of South Africa. Furthermore, Zaire is the link between a number of African countries.' We are surrounded by French-speaking, English- speaking, Portuguese-speaking and Arab-speaking countries.
127.	Frantz Fanon used to say that Africa looked like a revolver whose trigger was in Zaire. It is therefore an imperative political duty for Zaire to make its material and military contribution to all its neighbours that are still subjected to colonialism of any sort. The daughters and sons of Zaire have entrusted me with informing this Assembly that as of this moment Zaire as a whole is mobilized to fight against all the racists and colonialists of southern Africa. If we must place our finger on the trigger of the African revolver of Frantz Fanon, Zaire is ready to shoulder all its responsibilities. All countries that call themselves our friends will, I trust, be on our side, and in practical fashion. For as far as we are concerned, passivity in this field is equivalent to complicity.
128.	My country is ready to undertake this sacred struggle, whatever may be the sacrifices involved. And we shall never retreat, regardless of what may happen, regardless of what it may cost. The struggle for African liberation also has its moments of satisfaction, and it was with enthusiasm that we welcomed the birth of a new independent State, Guinea-Bissau. Zaire hastens to support the candidacy of that new State for membership in our Organization.
129.	It is obvious that Portugal feels that it has been undermined by this new victory for Africa. For, despite its belonging to NATO, despite the quantities of weapons and troops used to keep Guinea-Bissau under its thumb, the daughters and sons of that country have just thrown Portuguese colonialism out of their national territory. Thus any new intervention on the part of Portugal in Guinea-Bissau will have to be considered as aggression, pure and simple, against an independent State.
130.	Every continent has its problems, and Africa has its own. It is the situation I have just described to you.
131.	But there is another problem also of the greatest interest to our continent, namely the situation in the Middle East. In plain words, it is the Israeli-Arab question that concerns us.
132.	The situation prevailing in that part of the world is without doubt the most complex and the most delicate confronting mankind today. To listen to the protagonists, one is tempted to conclude that the point of departure agreed to by all is Security Council resolution 242 (1967). But each of the parties has its own interpretation of that resolution, and in any case no one is implementing it.
133.	You may perhaps be wondering where Zaire stands in this matter. In Zaire, before taking any decision, we try to analyse the facts objectively. It seems to us both childish and unrealistic to believe in the myth about throwing the Israeli people into the sea. That people does exist and it has a right to live. But it is also true that the Palestinian people has the same right as the Israeli people, that is, the right to have a homeland and to live in peace. It is therefore inadmissible that the refugees of 1947 should have been displaced to become refugees a second time in 1956 and a third time in 1967. The Jewish people, which suffered under nazism and from all sorts of racism, should understand better than any other people the sufferings of the Palestinian refugees, who for a quarter of a century have been without a homeland.
134.	Time and again Israel has called for secure and recognized frontiers. But Israel has never said what they should be. For 1956. replaced 1947, and 1967 replaced 1956. Perhaps tomorrow other frontiers will be demanded, and for that reason the Arab people believe, in their turn, that they run the risk of being thrown into the sea, only this time it would be the Indian Ocean. In the Middle East there exist three kinds of reflexes: the reflex of fear, for the Israeli people; the reflex of 'despair, for the Palestinian people; and the reflex of humiliation, for the Arab people. That, we believe, is how the problem stands.
135.	Lately, when an African country takes a sovereign decision in the Israeli-Arab conflict, the Israeli authorities declare that that decision was dictated purely and simply by the Arab countries; and what is more, that the African leaders were paid for taking such a decision. Such allegations are serious and insulting.
136.	Furthermore, we can only be astonished at the visit to Israel just recently made by the Minister of the Interior and for Information of the racist State of South Africa, Mr. Cornelius Mulder. That visit gives us a lot to think about with regard to the orientation of Israel's African policy, and hence, the future of Israel's relations with independent Africa. Zaire, which has now reached the moment when it must choose, must dispel all misunderstanding and remove a certain ambiguity resulting from its African vocation. Zaire has therefore to choose between a friendly country, Israel, and a brother nation, Egypt. But between a friend and a brother the choice is clear, and our decisions are made in full independence and freedom from all pressures.
137.	Therefore, by virtue of the prerogatives conferred upon me by article 24 of the Constitution of the Republic of Zaire, I announce to all the world the breaking-off of diplomatic relations with Israel, such severing of relations to continue until Egypt and the other Arab countries involved have recovered their territories at present under occupation.
138.	Like the Middle East, concerning which I have just spoken, Asia has for some decades been torn by savage wars. Nevertheless, we are gratified at the development of the situation in Viet-Nam and Laos. And here we must straightforwardly recognize the political courage of the President of the United States of America and his Government in having realized that a military victory was impossible despite the resources being employed.
139.	Concerning Cambodia, we believe that what goes for Viet-Nam and Laos also goes for that country. I fervently wish for the people of Cambodia a rapid return to conditions of domestic peace.
140.	Regarding the problem of Korea, the Republic of Zaire enjoys excellent relations with both parts of that land, North and South, that share the votes of the Korean people. For this reason, we suggest to all Members of our Organization that they refrain from taking any action that might widen the gulf between the two parties, and that, rather, they help them to pursue the course that they have freely chosen for themselves, namely that leading to reunification. In the meantime, they can be admitted as observers. And if they succeed, as we earnestly hope they will, in reaching unity, we will, needless to say, have a single Korean nation represented here by a single delegation. But if, unfortunately, the goal at present being sought is not reached, then we shall have to bow to the inevitable and admit two delegations, just as we have done in the case of the two Germanys.
141.	Zaire believes that the admission of the two Germanys to membership in the United Nations is a contribution to the maintenance of peace in the world.
Zaire, therefore, through me, welcomes the presence in this hall of the representatives of those two countries.
142.	Turning now to the Conference on Security and Co -operation in Europe, according to information in our possession, that security also concerns the Mediterranean basin. But when we speak of the Mediterranean basin we are also talking about the coastal countries, and this inevitably brings into the work of that Conference our brother countries in Africa, namely, Egypt, Libya, Tunisia, Algeria and Morocco.
143.	I would like to say something now concerning some problems very close to us, those involving international economic relations between the rich countries, commonly called the "developed countries", and our countries, arbitrarily called the "countries of the third world". I am speaking here, of course, as a representative of my country, but also as an African leader and a citizen of what is known as the "third world".
144.	In Zaire we challenge that term, "third world", which to us makes no logical sense. For if what is sought is an economic definition, that is to say, if we talk about a country with a capitalist system, which belongs to one category, and a country with a collectivist system, which belongs to another, that would mean that all the others are neither capitalist nor collectivist. And this is not quite true from the economic point of view, for certain so- called "third world" countries have in fact either a capitalist system or a collectivist system. Nor can one justify the term "third world" from either a geographical standpoint or a population standpoint, because the "third world" does not constitute one third of mankind, but rather two thirds; and that is why we find that the term "third world" is accompanied by a feeling of condescension. Consequently, this term is outmoded. For those who invented it, there exists a category of countries known as "Western" countries, and others which form the club of what is known as "the East". Apart from these, all other countries are pigeonholed under the same label: "third world".
145.	The element of scorn, of contempt felt by certain colonial countries does not stop there. They began by calling the so-called third world countries "backward" countries. The people who coined this word found it too strong themselves and tried to mitigate it by replacing it with the word "under-developed". And now, in order to avoid wounding diplomatic sensibilities, we are called "developing" countries.
146.	In Zaire we wonder exactly what development means. Is it possible to term "developed countries" those which possess an impressive number of cars, which build thousands of miles of roads, which pollute the waters, the seas and^ the air? Shall we call "under-developed countries" those whose inhabitants are poor — as certainly they are — but which have fewer cases of suicide, fewer murders and fewer disturbed and sadistic people?
147.	I must confess that I have never considered Zaire, my country, as under-developed, because my people are disciplined, hard-working, full of dignity and pride, while
the countries which call themselves "developed" are the scene of social disturbances, of strikes. That is why we prefer the term "equipment" to that of "development". We are quite willing to recognize that we are under- equipped by comparison with other countries, and that is precisely the understanding of the specialists in the Western economy when they are in a mood to face the facts.
148.	The United States of America is the leading member of the club of the 10 richest countries of the world and it has proved this by landing the first man on the moon. But it is never said that the other nine members are under-developed by comparison; all that is said — as we say — is that they are under-equipped by comparison with the United States.
149.	What I have said proves that the concept of "developing countries" is wrong and specious because for each of us there is always someone who is better equipped or worse equipped than himself, and we are all in a perpetual stage of development; that is to say, we are developing. Also, those who call themselves developed should realize that the under-equipped countries have themselves realized their own condition. Indeed, the latter have finally understood that the division of the world is not a function of ideology or a degree of industrialization of the various countries.
150.	The world is divided into two camps: the dominators and the dominated, the exploiters and the exploited. The poor countries are not what they are because of . congenital incompetence; they are so because of history which has resulted in certain countries dominating, exploiting and robbing others in order to get rich themselves. It is a matter of mathematical logic: when the rich exploit the poor, the rich become even richer and ^he poor become even poorer.
151.	Today it is good publicity to talk of the assistance given by the rich countries to the poor countries. When a rich country gives only one kilo of medicine to a poor country, the press, radio and television are called in, diplomatic speeches are exchanged; some boast of the aid and others give thanks for it. This propaganda has even aroused, among certain theoreticians of rich countries, opposition to assistance to poor countries because they say it is the poor of the rich countries who enrich the rich of the poor countries. Nothing could be less true because, if you take a good look at the situation, you will note that, paradoxically enough, assistance benefits the donor country above all.
152.	In fact, what are the forms of assistance? One can distinguish three forms in particular: fellowships for students, assistance in personnel, and financial assistance.
153.	When a fellowship is granted to a young student from a poor country, it is spent entirely by the student in the rich country. It may even happen that the scholarship is not sufficient, that the poor country has to provide a supplement; that is to say, in fact, what amounts to a transfer of capital from the poor country to the rich country.
154.	The same goes for those who are called technical assistants; their salaries are spent in the country of which they are nationals. In Zaire, for example, we house them, we provide them with transport, we pay their salaries, and we pay for their annual vacations and their return tickets. As for their salaries, half is transferred monthly to their accounts in their home countries. A large proportion of our external payments is made up of transfers of salaries from expatriate workers. Again in the case of Zaire, every year we have to grant a sum of $40 million for salary transfers for technical assistants.
155.	Reference is often made to financial assistance, but if one takes a close look at that too, it will be seen that the credits of the donor countries are accompanied by conditions with regard to the provision of equipment and by exorbitant interest rates and very short repayment periods. Furthermore, they remain in the vaults of the banks of the rich countries, and the beneficiary countries do not receive a single cent to spend at home. So it is actually as if the poor country were financed without actually benefiting from this financial assistance. It might be said — to use the language of financiers — that what we have here is a kind of self-financing of the rich countries.

156.	Furthermore, my country transfers annually to the former metropolitan country, as payment for services and in dividends of the private companies established in our country, a sum which ranges from $300 million to $350 million. And that is why I am wondering who is helping whom. I am convinced that in this particular field we are not really speaking the same language.
157.	That is why, if the rich countries really want to help the poor countries, they must protect them from credit facilities, research departments and international experts. Let me explain. At the drop of a hat, unscrupulous merchants in the West offer us all kinds of credit facilities. They may sell us paper, cigarettes, water, even air, on what they call easy terms, without taking account of the way in which this causes our external indebtedness to deteriorate.
158.	The rich countries should not be concerned only with assisting their industries to export on any terms whatsoever, but should also take account of the financial situation of the importing countries.
159.	I have just said that we in Zaire prefer the term "equipment" to that of "development", and there is ho disgrace in recognizing that we are behind in .terms of equipment in comparison with many countries in the world. This is the result primarily of a lack of sufficient skilled manpower. This lack has given rise to a category of individuals known as experts. These experts should come to do a precise kind of work and for a limited time, until their counterparts have been trained. But what we very often see, unfortunately, is that, instead of considering themselves transient elements, they cling to their jobs, working in ivory towers and hiding their files so that they will always be needed.
160.	As to the research departments, they are rather like the tongue of Aesop: the best and the worst of things. While it is true that a good research department can carry out a useful survey for the country, it is also true, unfortunately, that often a research department does not work towards the solution of a problem, but rather to identify many problems which give rise to new surveys. Many research departments are therefore not really doing their proper work — that is, solving a problem —  but, rather, are working to create new markets.
161.	If I criticize the organization of technical assistance, it is not just for the sake of doing so, and it does not mean that I am not sincerely grateful to all those who have helped my country to overcome its difficulties, but because I consider there are other ways which are more disinterested and more effective.
162.	Take, for example, co-operation between China and Zaire. Since the month of January this year, Zaire has been the scene of a unique experiment in the field of co-operation: that is, the assistance given by China to my country. The Chinese technical assistants in our country receive no air tickets from us and they transfer no salaries to their home country. The Chinese experts adopt the same way of life as their Zaire counterparts. The Chinese moves about, lives and eats exactly as does his Zaire counterpart. In the field of financial assistance, China has made us a large loan on a very long term and without interest. This, in my view, is a fine example to follow if you want to help an under-equipped country.
163.	We should always have present in our minds the fact that the world is at a cross-roads. It is no longer divided by ideology, nor even all that much by race or by political geography, but by economics, and this is the real essence of the question of relations among the peoples of the world today.
164.	More than once the poor countries have uttered cries of alarm, asking the rich countries to understand their precarious situation in the economic world today. The last summit meeting of non-aligned countries in Algiers,  whose report will be given from this rostrum by the current President, Mr. Boumediene of Algeria, stressed unequivocally the danger of allowing such a situation of flagrant injustice to persist.
165.	More than once we have denounced the scandalous deterioration of the terms of trade, and certain theoreticians of the West, in order to ease their consciences, have attempted to demonstrate that the quality of manufactured products has improved while primary commodities have remained the same, and that hence it is logical for manufactured products to cost more than primary commodities. Such theoreticians have demonstrated obvious bad faith. For example, when you are making up a menu, you may have meat, vegetables, fruit, coffee and tea. Now you may think that those products have not changed much over the years, but the prices of the products of the rich countries — meat, for example — have soared upwards, while coffee and tea remain subject to permanent fluctuations. Rubber, which we produce, costs less than it cost 2*0 years ago, while the
tires that we buy have constantly gone up in price. The petroleum produced by the under-equipped countries is cheaper than the mineral water produced by the equipped countries.
166.	The consequence of all this is the appreciable improvement in the standard of living of the equipped countries, to the detriment of the under-equipped countries. As an example, the peasants of the Kivu mountains, who grow tea, are always barefoot, while the management of Lipton, which markets the Zaire tea, lounge about in the finest mansions of the world.
167.	I think that this injustice stems from the fact that the rich countries are at the same time judges and litigants, because it is they and they alone who set the prices for our primary commodities and the prices of their manufactured products.
168.	This situation is often aggravated by the policy of the large multinational companies which, when they invest in a country, take no interest in that country but simply in their profits; and when those companies come to us they do not create a new company, but a tenth or a hundredth or even a thousandth branch. The host country therefore becomes a simple pawn at the mercy of the might and power of a given multinational company.
169.	The problem of the poor countries is merely a reflection on a world scale of the problems which exist on the national level. Thus, the workers and peasants are often in revolt in the rich countries, and the leaders of those countries find this quite normal; whereas our revolt, just as legitimate, is passed off as obliviousness, demagogy and political instability.
170.	It is quite wrong, therefore, to believe that the assistance of the rich countries has the result that the poor of the rich countries enrich the rich of the poor countries. I believe that you will come to the same conclusion as I, after what I have just explained: that it is the poor of the poor countries who enrich the rich of the rich countries.
171.	It is time, in my humble judgement, to think of true solidarity and of assistance on the world level. Assistance must be genuine and not a matter of publicity. In Africa, primarily in Zaire, when you help someone you should do it with discretion. You must be sensitive to the dignity of the recipient, because any assistance which humiliates the recipient is never appreciated. Assistance must be deep- seated and not simply a passing matter.
172.	The drought which has afflicted the Sahelian countries in Africa has certainly led to some bursts of generosity. Food parcels have been sent — but I have not heard of a single rich country which has decided to make a gift of those countries' debts to it. That would be true aid.
173.	I would request this great Assembly to adopt a resolution requesting the rich countries to remit the debts of the drought-stricken African countries because the scourge of the drought has only served to aggravate their already precarious situation. Let us not forget that several of those countries have the sad privilege of being among the poorest countries of the world, a fact recognized by the United Nations Conference on Trade and Development.
174.	B»'t assistance should not only be the business of certain rich countries vis-à-vis all poor countries. In my view, we must all help each other. A poor country always can find another country poorer than itself that it can help, and it is not impossible that in the rich countries there are poor people who are even poorer than the poor people of the poor countries. They also need everyone's help.
175.	That is why it is time to talk of world solidarity. All countries must participate in aid, everyone giving to those more unfortunate than himself some assistance which comes from his heart. That is what we intend to do in Zaire, because everything we do is without publicity, without conditions, without calculation and without ulterior motives.
176.	Among the claims of the under-equipped countries, particularly the former colonial countries, there is a matter of vital importance. This relates to the cultural heritage of our countries. During the colonial period we suffered not only from colonialism,' slavery, economic exploitation, but also and above all from the barbarous, systematic pillaging of all our works of art. In this way the rich countries appropriated our best, our unique works of art, and we are therefore poor not only economically but also culturally.
177.	Those works of art, which are to be found in the museums of the rich countries, are not our primary commodities but the finished products of our ancestors. Those works, which were acquired for nothing, have increased in value so much that none of our countries has the material means to recover them.
178.	What I am telling you is fundamental, because every rich country, even if it does not possess all the masterpieces of its best artists, has at least the bulk of them. Thus, Italy has those of Michelangelo; France, of Renoir; Belgium, of Rubens; and Holland, of Rembrandt and Vermeer. Another circumstance which demonstrates that what I am saying is right is that Hitler pillaged the Louvre during the Second World War and took away the magnificent works of art which were there. When liberation came, even before thinking of signing the armistice France did everything in its power to recover its art objects, and that is quite right. That is why I would also ask this General Assembly to adopt a resolution requesting the rich Powers which possess works of art of the poor countries to restore some of them so that we can teach our children and our grandchildren the history of their countries.
179.	I believe also that it is my duty to draw the attention of this august Assembly to the collective responsibility of the human race. All leaders are responsible not only to their own nationals but also to all their fellow-men. Indeed, it is no longer enough to sweep the street outside your own house to have done your proper duty; you also have to see if your neighbour has done the same as you and particularly if he is not passing over to you the dirt in his own household.
180.	Now the whole world is talking of the disappearance of the human race because of the pollution in all environments. The misfortune in such cases is that we are witnessing a true inflation of texts and books which, in their desire to draw attention, in fact do the opposite.
181.	Without any doubt, it is a matter of prestige to possess the atomic bomb or even better the thermonuclear bomb; but to make it operational, and particularly to miniaturize it, you obviously have to carry out tests, and that is not always convenient. We condemn all nuclear tests wherever they take place and we do not condemn any one country more than another. In this particular area, we do not agree with the atomic countries which are asking all others to ratify Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex]. For our part, we have ratified it with enthusiasm; yet, we do not manufacture bombs or even bullets. But the countries concerned are telling us every day about the invention of evermore sophisticated weapons. Now what is responsible about that?
182.	In Zaire we are flattered when we are considered the champions of the conservation of nature. But what is the use of this national effort if our efforts are cancelled out by people thousands of kilometres away from us. That is why we had no hesitation in paying our contribution — sizable when compared to our means — to the United Nations Environment Programme.
183.	I propose to you that the United Nations sponsor a world study to identify all forms of pollution and ways of fighting them. This study should logically be financed by the rich countries, not just because they can afford to do so but particularly because they are the principal polluters.
184.	If I have primarily addressed myself to the so- called developed countries, it is because we, who must endure the backlash of what they do, have to cry out loudly in order to be heard. But it is my duty to level some criticism also at the so-called third world countries, which is in fact tantamount to a kind of self-criticism.
185.	It is not enough just to condemn colonialism, imperialism and racism; it is important too to "measure our strengths and weaknesses and to unite in fighting the battle of development. If Africa were really united, there would no longer be any racists in Africa, there would no longer be any British colonialists to massacre our brothers in Zimbabwe, there would no longer be any Portuguese colonialists to enslave our brothers in Angola, Mozambique and the Cape Verde Islands.
186.	If the Arabs were also united, they would force the great Powers to impose a just solution in the Middle East.
187. A few examples will suffice to illustrate the lack of unity among the under-equipped countries.
188.	As long as telephone communications and air links between our different States still pass through the former metropolitan, making them even richer, we cannot talk of harmonious development. As long as trade among our States remains haphazard because we produce the same products and compete with each other in the markets of rich countries, we shall always be playing into their hands and enslaving ourselves. As long as those of the so-called third world countries which are rich, particularly those which are petroleum producers, while complaining of the exploitation of the industrialized countries, let their savings rot in Western banks, our development will always be in jeopardy.
189.	That is why I utter a warning that we should all forget our small rivalries and our petty sordid interests in order to constitute among ourselves, in harmony, a great force, not a force against the East and the West but a force which would enable us to sit down and talk as equal partners with both sides. Furthermore, we have a real advantage by comparison with the rich countries because they have made mistakes which we can avoid, and that is particularly the case with the conservation of the environment, water pollution, urban concentrations, noise pollution and all the unpleasant aspects of modern life. And if the economists of the equipped countries were sincere, they would confess that our populations in the countryside incontestably possess the greatest riches, and ones they themselves do not possess — calm and quiet.
190.	Moreover, there is a difference, in our view, between poverty and wretchedness. We are called "poor countries" because some of our compatriots go barefoot, do not wear many clothes and sleep in rudimentary dwellings. But the modern life of the sophisticated countries shows that millionaires leave their Cadillacs in garages and make long journeys to our countries precisely to walk barefoot, sleep under the stars and sunbathe. No doubt, what they are looking for is natural happiness and a genuine joie de vivre. Does that mean that one has to be rich to be able to afford to live like a poor African?
191.	Our world, which thanks to evolution has become small, is ceaselessly undergoing rapid transformations, which make imperative an adaptation of mental attitudes. At the national level, each State is adapting itself to modern developments by all kinds of decrees taken as the days pass. What is true for each of our States should be all the more so for the United Nations itself. Our Organization, which has now survived for 28 years, has not evolved much, although the circumstances obtaining at its creation have changed entirely.
192.	The Powers which at Yalta imposed their hegemony on the world — just as the Powers did in 1885 and were able at their whim to carve up Africa into a thousand pieces — proceeded from hot war to cold war, one side fearing the capitalist danger and the other the Communist danger.
193. Today peaceful coexistence has become a reality and the circumstances prevailing at the time of the drafting of the United Nations Charter in San Francisco have changed, and there is no longer any reason for the great Powers of 1945 to be the only permanent members of the Security Council, alone possessing the right of veto. We cannot understand how, 28 years after the war, Europe should be represented by three countries with the right of veto, Asia by a single country with the right of veto and the American continent by a single country also with the right of veto. The maintenance of peace is no longer the monopoly of a few privileged States but rather the business of everyone.
194.	The defeated countries of yesterday — Japan, Italy and the two Germanys — have since then acquired economic, political, demographic and cultural power which it would be ridiculous to ignore. The United Nations has gone from 45 Members at its founding to 135 today. The African continent, which in 1945 was nothing but a mass of colonies with no say in matters, now numbers 41 independent countries, or nearly one-third of the entire membership of our Organization.
195.	And that is why logic, justice and equity dictate, among other things, the permanent presence of the African continent in the Security Council. A thorough review -f the Charter of the United Nations is long overdue, otherwise we ourselves would be guilty of institutionalizing imperialism.
196.	In conclusion, I should like to sum up. I have spoken at length of Africa to denounce two scourges which no longer exist anywhere except in that continent: colonialism and racism. The situation in the Portuguese colonies amounts to racism of white against black. The injustices of the British settlers in Rhodesia against the Zimbabwe patriots is the domination of the black by the white. Apartheid in South Africa and the problem of Namibia also represent contempt for the black by the white.
197.	We can no longer accept a situation where throughout the world all races are free except the black race of Africa. And that is why we are determined to do everything in our power to change this state of affairs. The domination and exploitation of the black on the soil of its ancestors by the white foreigner must cease.
198.	I have tried to analyse the situation in the Middle East and I have concluded that true friendship consists in telling the truth. Zaire supports the right of the Israeli people "to existence and peace, but we can find no justification for the occupation of Arab territories by Israel.
199.	I have noted a favourable development towards peace in Indo-China, and all the Members of this Organization should support the strengthening of that peace. It is urgent that the Member States concerned by the civil war in Cambodia should help to restore peace in that country.
200.	With regard to the Korean problem, I have proposed a solution which would promote the unification sought at present by the two parties. In the initial phase, it would be a matter of admitting the two entities as observers until a favourable solution is reached which they deem appropriate for the future and the happiness of the Korean people itself.
201.	I have denounced the injustices committed by the rich countries against the poor countries, because the former have everything to say and the latter nothing to say. I have stated that we cannot be at the beck and call of the great Powers that flatter racists for the sake of their, alliances.
202.	I have suggested a revision of the Charter of the United Nations to adapt it to the present situation in the world, taking into account particularly the representation of the African continent and also the fact that those that were defeated yesterday have, in their turn, become today great Powers, and the decisions of our Organization should be applied by all its Members without differentiation and should not remain a dead letter in this forum. I have also suggested, for humanitarian reasons, that the great Powers should remit the debts of the drought-stricken African countries. I have supported the candidacy of a new African State for membership of the United Nations, namely Guinea Bissau. I have proposed that this august Assembly adopt a resolution requesting the rich countries to return works of art to the countries that have been the victims of expropriation. I have suggested that a study be undertaken, at the expense of the rich countries,  determine the causes of the different kinds of pollution in order better to fight this scourge throughout the world.
203.	I have pointed out that security in Europe also implies the security of the Mediterranean basin and that it is imperative for the African countries that border on the Mediterranean to be associated in any work affecting that security. They are the fraternal countries of Egypt, Libya, Tunisia, Algeria and Morocco.
204.	It will have been noted, I hope, that in Zaire we express ourselves freely and clearly. And I would ask all the friendly countries represented in this hall that may have taken offence at anything I have said to realize that in Zaire our judgement is based on justice alone.
205.	Like any other human endeavour, the United Nations is not perfect because of, among other things, all the reasons that I have mentioned. Severe criticism is often levelled at it from many quarters — by some because it does not fully meet their aspirations, and by others because it is not at their beck and call.
206.	For our part, without passing any value judgement
on the United Nations  —  and we are certainly far from wishing to make an assessment of it here — we do note in Zaire that the achievements of the United Nations are more positive than are its shortcomings. We hope that, thanks to it and through it, we shall be able to do more to promote co-operation among the inhabitants of our planet in the economic, cultural, scientific and technical fields, for the building of a better, fairer and more just world, in absolute respect for the authenticity of everyone.



c
